

ISTAR INC.

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’ DEFERRAL PLAN


iStar Inc., a corporation organized under the laws of the State of Maryland,
wishes to further align the interests of Non-Employee Directors and stockholders
and generally increase the effectiveness of its Non-Employee Director
compensation structure, by implementing the Plan. In furtherance thereof, the
Plan provides for the grant of Common Stock Equivalents to eligible Non-Employee
Directors and permits eligible Non-Employee Directors to elect, as permitted by
the Board, to defer certain fees in accordance with the terms hereof.
1.
Definitions.

Whenever used herein, the following terms shall have the meanings set forth
below except as the context requires otherwise:
(a)
“Account” means a deferred compensation account established for a Participant in
accordance with Section 4.2(d).

(b)
“Board” means the Board of Directors of the Company.

(c)
“Change in Control” has the meaning ascribed thereto by the LTIP, but only if
such transaction is also a change in the ownership or effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation within the meaning of U.S. Treas. Regs. Section 1.409A-3(i)(5).

(d)
“Code” means the Internal Revenue Code of 1986, as amended.

(e)
“Common Stock” means the Company’s Common Stock, par value $.001 per share,
either currently existing or authorized hereafter.

(f)
“Common Stock Equivalent” means a right, granted pursuant to the Plan, of a
Participant to payment of a Share, or if applicable, the Fair Market Value of a
Share.

(g)
“Company” means iStar Inc., a Maryland company.

(h)
“CSE Agreement” means a written agreement in a form approved by the Board, to be
entered into by the Company and the Participant as provided in Section 5.

(i)
“CSE Value,” per Common Stock Equivalent as of a particular date, means the Fair
Market Value of a Share as of such date.



1

--------------------------------------------------------------------------------




(j)
“Disability” has the meaning ascribed thereto by the LTIP.

(k)
“Fair Market Value” per Common Stock Equivalent, or if applicable, per Share, as
of a particular date means (i) if Shares are then listed on a national stock
exchange, the average of the per Share closing price on such exchange for the 20
trading days ending on and including the last trading day preceding the date as
of which the Fair Market Value is being determined, as determined by the Board;
(ii) if Shares are not then listed on a national stock exchange but are then
traded on an over-the-counter market, the average of the closing bid and asked
prices for the Shares on such over-the-counter market for the 20 trading days
ending as of and including the last trading day preceding the date on which the
Fair Market Value is being determined, as determined by the Board; or (iii) if
Shares are not then listed on a national stock exchange or traded on an
over-the-counter market, such value as the Board in its discretion may in good
faith determine; provided that where the Shares are so listed or traded, the
Board may make discretionary determinations where the Shares have not been
traded for 20 trading days. For purposes of this definition, the term “trading
day” means a day on which the New York Stock Exchange is open for equities
trading through at least 12:00 p.m., New York City time.

(l)
“LTIP” means the iStar Inc.2009 Long Term Incentive Plan, as amended from time
to time or any successor long term incentive plan (for the avoidance of doubt,
the Company’s 2013 Performance Incentive Plan is not an LTIP).

(m)
“Non-Employee Director” means a director of the Company who is not an officer or
employee of the Company or any of its subsidiaries.

(n)
“Participant” means a Non-Employee Director of the Company who is credited with
one or more Common Stock Equivalents or who has deferred receipt of fees
hereunder as permitted by the Board.

(o)
“Plan” means the Company’s Non-Employee Directors’ Deferral Plan, as set forth
herein and as the same may from time to time be amended.

(p)
“Regular Distribution Date” means the date determined under Section 7.

(q)
“Securities Act” means the Securities Act of 1933, as amended.

(r)
“Shares” means shares of Common Stock.

(s)
“Subsidiary” means any corporation (other than the Company) that is a
“subsidiary corporation” with respect to the Company under Section 424(f) of the
Code. In the event the Company becomes a subsidiary of another company, the
provisions hereof applicable to subsidiaries shall,



2

--------------------------------------------------------------------------------




unless otherwise determined by the Board, also be applicable to any Company that
is a “parent corporation” with respect to the Company under Section 424(e) of
the Code.
(t)
“Valuation Date” means the last day of each calendar quarter and such additional
dates as the Board may designate.

2.
Effective Date of Plan; Termination of the Plan; Source of Shares.

(a)
The effective date of the Plan, as amended, is May 17, 2016.

(b)
The Plan shall terminate on, and no Common Stock Equivalents shall be granted or
other deferrals made hereunder on or after, December 31, 2025.

(c)
Shares of Common Stock distributed under the Plan and awards of Common Stock or
Common Stock Equivalents hereunder shall be treated as awards under the LTIP and
shall reduce the number of shares available for issuance under the LTIP in
accordance with the terms of the LTIP and shall only be issued to the extent
that Shares remain available for issuance under the LTIP.

3.
Eligibility.

Except as otherwise determined by the Board, each individual who is a
Non-Employee Director of the Company shall be eligible to participate in the
Plan.
4.
Cash Fees.

4.1
Types of Fees.

In consideration of each Non-Employee Director’s service as a member of the
Board, each Non-Employee Director may be eligible to receive as compensation  an
annual retainer fee (a “Cash Retainer”) and each Non-Employee Director that is
the chairman of a committee is eligible to receive as compensation an annual
committee chair retainer fee (“Committee Chair Cash Retainer”) and each
Non-Employee Director that is a member of a committee other than the chairman is
eligible to receive as compensation an annual committee retainer fee (“Committee
Cash Retainer”). These amounts are subject to deferral under the Plan, as set
forth herein.
4.2
Election to Defer Cash Fees.

(a)
The Participant may elect that up to 100% (in increments of 1%) of the
Participant’s Cash Retainer, Committee Chair Cash Retainer and Lead Committee
Cash Retainer”), if applicable (collectively, the “Cash Fees”) shall be payable
as compensation deferred under the Plan. With respect to a Participant’s
election to defer all or a portion of the Cash Fees for a calendar year, such
election shall be made prior to December 31st of the



3

--------------------------------------------------------------------------------




year preceding the year with respect to which such Cash Fees are earned (the
“Election Cut-Off Date”), except that, in the case of a new Participant who has
not previously been eligible to participate in another elective deferred
compensation plan that would be treated as the same type of plan as the Plan for
purposes of Section 409A of the Code, the Participant may make an election
within 30 days after such Participant first becomes eligible to participate in
accordance with Section 3, with respect to Cash Fees otherwise payable in the
calendar year of the election, for services performed after the effective date
of such election.
(b)
The election described in Section 4.2(a) shall be made in writing substantially
in the form attached hereto as Exhibit A as applicable, or in such other form as
the Board may prescribe from time to time, to the Board within the time
specified herein. With respect to a Participant’s election to defer all or a
portion of Cash Fees, such election shall be irrevocable as of the Election
Cut-Off Date. Except as set forth above in this Section 4.2(b), elections
described in Section 4.2(a) shall continue in effect for future years unless and
until a new written election is made for future years. All deferrals under this
Section 4.2 shall be fully vested.

(c)
A Participant may elect, prior to earning Cash Fees, to defer such Cash Fees in
the form of fixed-return credits. Upon such an election, the amount of the
deferred Cash Fees shall not be paid currently but rather shall be credited to
the Participant’s Account. Such credits shall be made when Cash Fees would
otherwise have been paid to the Participant but for an election pursuant to
Section 4.2(a). A separate subaccount under each Participant’s Account may in
the discretion of the Board be established to record each year’s deferrals, and
the credits and deductions with respect thereto. With respect to credits under
this Section 4.2(c), earnings and losses shall accrue on the balance in the
applicable Participant’s Account at the rate or rates specified in advance of
the effective time of the applicability of such rate or rates, and from time to
time, by the Board. As determined by the Board, such rate or rates may be a
fixed rate, and may be established by reference to an index or indices, or may
be a return on one or more specific investments or on a specific investment fund
or funds (including, if and to the extent so provided by the Board, hypothetical
investments selected by the Participant in accordance with procedures
established by the Board). Earnings and losses shall be credited to
Participants’ Accounts as of the end of each calendar quarter and, with respect
to any particular Participant’s Account, shall continue to be credited thereto
until all amounts are distributed with respect to the Participant’s Account in
accordance with the Plan. Upon distribution, any accrued earnings shall be
credited to the Participant’s Account and distributed therewith, and any accrued
losses shall reduce the amount of distributions hereunder.



4

--------------------------------------------------------------------------------




(d)
A Participant may elect, one time per each 12-month period, to convert as of the
end of the calendar quarter of the election, Common Stock Equivalents to Account
credits, and vice-versa, in whole or in part (but, in the case of Common Stock
Equivalents, only in whole Common Stock Equivalents) with credits and
liquidation of Common Stock Equivalents to be effected based on the CSE Value as
of the end of such calendar quarter, and credits and liquidation of Accounts to
be effected based on Account values as of the end of such calendar quarter.

(e)
The establishment and maintenance of, and credits to and deductions from, the
Participant’s Account shall be mere bookkeeping entries, and shall not vest in
the Participant or his beneficiary any right, title or interest in or to any
specific assets of the Company. A separate subaccount under each Participant’s
Account shall be established to record each year’s deferrals, and the credits
and deductions with respect thereto.

5.
Equity Awards.

5.1
Awards of Common Stock Equivalents.

Effective as of each annual meeting of stockholders of the Company at which
directors are elected, each Non-Employee Director shall receive an annual award
and the lead Non-Employee Director shall receive an additional annual award, in
each case in the amount determined by the Board in advance (as of the 2016
annual meeting, Non-Employee Directors received an annual award of $125,000 and
the lead Non-Employee Director received an additional award of $75,000, in each
case payable in Common Stock Equivalents or restricted Shares which generally
vest in 12 months at the next annual meeting (“Restricted Shares”), subject to
continued service; provided that any cash or in-kind dividends declared with
respect to unvested Restricted Shares shall be withheld by the Company and shall
be paid to the Non-Employee Director, without interest, only when, and if, such
Restricted Shares shall become vested). Unless a Non-Employee Director makes a
timely election to receive Common Stock Equivalents, then the annual award shall
be in Restricted Shares (for these purposes, the election must be made as of the
same times and conditions , as set forth in Section 4.2(a) and 4.2(b) provided
that references to Cash Fees shall refer to the annual awards).
5.2
Vesting.

Unless otherwise provided by the Board in the applicable CSE Agreement, and
subject to the following provisions of this Section 5.2, Common Stock
Equivalents credited to a Participant under Section 5.1 will vest on the date of
the next following annual meeting after the date of grant. Common Stock
Equivalents credited pursuant to Section 5.1(a) shall be subject to the
following vesting conditions:
(i)
If a Non-Employee Director does not stand for re-election at an annual meeting
at the request of the Company (other than a request made



5

--------------------------------------------------------------------------------




following a breach by the Non-Employee Director of the Company’s Code of Conduct
or Corporate Governance Principles), the vesting of all of the Common Stock
Equivalents held by the Non-Employee Director will be accelerated to the date of
the annual meeting at which the Non-Employee Director does not stand for
re-election.
(ii)
If a Non-Employee Director resigns of his or her own accord or otherwise ceases
to serve as a Non-Employee Director before the end of a vesting period, then,
except as otherwise provided herein or in the applicable CSE Agreement, the
Non-Employee Director will retain Common Stock Equivalents that have vested
through the date of resignation and will therewith forfeit all Common Stock
Equivalents that have not then vested.

(iii)
Notwithstanding any other provision of the Plan, if the Company determines that
a Non-Employee Director has breached the Company’s Code of Conduct or Corporate
Governance Principles, the Non-Employee Director will forfeit all Common Stock
Equivalents that have not then vested.

(iv)
The vesting of Common Stock Equivalents will be accelerated if a Non-Employee
Director ceases to serve as a Non-Employee Director by reason of death or
Disability or upon a Change in Control and shall vest on the date of such
cessation of service or Change in Control.

6.
Dividend Equivalent Rights.

Non-Employee Directors will receive a dividend equivalent right in respect of
any Common Stock Equivalents (whether from deferred Cash Fees or equity awards)
credited under the Plan, which right consists of the right to have additional
Common Stock Equivalents credited in respect of dividend distributions paid on a
Share from time to time. The number of Common Stock Equivalents to be credited
with respect to a dividend equivalent right shall be equal to (i) the amount of
the dividend distribution paid on a Share divided by (ii) the Fair Market Value
of a Share on the date such corresponding dividend distribution is made to
stockholders of the Company, provided that such Common Stock Equivalent shall
vest at such time as the underlying Common Stock Equivalent vests (and shall be
forfeited if the underlying Common Stock Equivalent is forfeited).
7.
Settlement and Withdrawal.

(a)
Distributions with respect to (i) vested Common Stock Equivalents will be
settled by the transfer of Common Stock to the Participant, with an aggregate
amount of the Fair Market Value of any such Common Stock to equal the aggregate
CSE Value of such Common Stock Equivalents on the date of such distribution; and
(ii) cash deferrals from a Participant’s Account will be settled by a cash
payment to the Participant, or, in the



6

--------------------------------------------------------------------------------




discretion of the Board, solely in Common Stock or in a combination of Common
Stock and cash, with an aggregate amount of any cash and the Fair Market Value
of any such Common Stock to equal the value of the Participant’s Account as of
the Valuation Date coincident with or immediately prior to the date of such
distribution. Unless otherwise elected, as provided below, such distributions
shall be made as soon as practicable after the Regular Distribution Date by the
transfer of Common Stock or cash, as applicable, to the Participant.
Notwithstanding anything to the contrary contained in the Plan, in no event will
Common Stock be used to settle distributions unless the Common Stock is
available for such use pursuant to the rules of any stock exchange on which the
Common Stock is then traded.
(b)
The Regular Distribution Date with respect to a Participant is the earlier of
(1) the January 1 coincident with or next following the earlier of (i) the
Non-Employee Director’s ceasing to be a Non-Employee Director of the Company (or
its successor in interest), and (ii) the Non-Employee Director’s death, and
(2) a Change in Control (the “Regular Distribution Date”). For purposes of the
Plan, a Non-Employee Director shall cease to be a Non-Employee Director of the
Company to the extent such individual incurs a “separation from service” as
defined in Treasury Regulation Section 1.409A-1(h).

(c)
A Non-Employee Director will be permitted, prior to the beginning of the
applicable annual period with respect to any Cash Fees to elect to receive
distributions at times other than the Regular Distribution Date. Each such
election will apply to all Common Stock Equivalents and credits to a
Participant’s Account after the election is made, unless the Non-Employee
Director specifically elects otherwise. Elections to defer distributions to a
time or times after the Regular Distribution Date will be permitted only to the
extent such election is accepted by the Board and otherwise made in compliance
with Sections 4.2(a) and 4.2(b).

(d)
After a Common Stock Equivalent is awarded or Cash Fees are deferred to a
Participant’s Account, the Non-Employee Director will have a one-time right to
make a new distribution election with respect thereto. Any new election must
(A) be effective at least one year after the election is made, or, in the case
of payments to commence at a specific time, be made at least one year before the
first scheduled payment and (B) defer the commencement of distributions for at
least five years. Each such new election will apply to all vested Common Stock
Equivalents and credits to the deferral Account (other than distributions that
do not satisfy the timing requirements of the foregoing sentence), unless the
Non-Employee Director specifically elects otherwise. The time at which
distributions commence must be at least five years after such an election is
made.



7

--------------------------------------------------------------------------------




Elections to defer distributions to a time or times after the Regular
Distribution Date will be permitted only to the extent the election is accepted
by the Board.
(e)
All distributions in respect of Common Stock Equivalents and Participant
Accounts will be made no later than 45 days after the amounts become eligible
for settlement as provided in this Section 7; provided, however, that, in lieu
of providing a single delivery of Common Stock or a single sum of cash, a
Non-Employee Director may elect to have the aggregate amounts paid in
substantially equal annual installments over a period not to exceed 10 years.
(The amount of each installment shall be determined without regard to the
possibility of earnings and losses subsequent to such installment.) Any such
election must be made (and may be changed only) within the time frame for making
distribution elections as described in Section 7(c) or (d), as applicable.

(f)
Notwithstanding the foregoing provisions of this Section 7, a Participant may
receive any amounts deferred by the Participant in the event of an
“Unforeseeable Emergency.” For these purposes, an “Unforeseeable Emergency,” as
determined by the Board in its sole discretion, is a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant or “dependent,” as defined in Section 152(a) of the Code, of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute an Unforeseeable Emergency will depend upon the facts of each case,
but, in any case, payment may not be made to the extent that such hardship is or
may be relieved:

(i)
through reimbursement or compensation by insurance or otherwise,

(ii)
by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or

(iii)
by future cessation of the making of additional deferrals.

Without limitation, the need to send a Participant’s child to college or the
desire to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.
(g)
Notwithstanding the foregoing provisions of this Section 7, in the event of a
Change in Control, the Regular Distribution Date shall be the date of



8

--------------------------------------------------------------------------------




such Change in Control and all amounts due with respect to Common Stock
Equivalents and Accounts to a Participant hereunder shall be paid as soon as
practicable (but in no event more than 30 days) after such Change in Control,
unless the Board permits such Participant to elect otherwise and the Participant
so elects in accordance with procedures established by the Board, and any such
election is made within the time frame for making distribution elections as
described in Section 7(c) or (d), as applicable.
8.
Tax Withholding.

Each Non-Employee Director is generally responsible for his or her own tax
obligations as a result of the operation of the Plan. However, in the event the
Company is required to withhold any taxes in connection with credits of Common
Stock Equivalents (including any related dividend equivalent rights) or any
deferred Cash Fees or related payments hereunder, the Company may in its sole
discretion determine the method and amount of withholding, including, if payment
with respect to the Common Stock Equivalents is made in Common Stock,
(i) requiring the Participant to pay to the Company, at the time such payment is
made to such Participant, the amount that the Board deems necessary to satisfy
the Company’s obligation to withhold federal, state or local income or other
taxes incurred by reason of such payment or (ii) withholding Shares from the
Shares otherwise to be received by the Participant in order to satisfy the
liability for such withholding taxes. In the event that the Board chooses the
method described in clause (ii) above, the number of Shares so withheld shall
have an aggregate Fair Market Value on the applicable Valuation Date sufficient
to satisfy the applicable withholding taxes. Notwithstanding anything contained
in the Plan to the contrary, the Participant’s satisfaction of any
tax-withholding requirements imposed by the Board shall be a condition precedent
to the Company’s obligation as may otherwise be provided hereunder to make any
payments or other distributions with respect to Common Stock Equivalents and
deferred Cash Fees, and the failure of the Participant to satisfy such
requirements with respect to the payment in respect of any Common Stock
Equivalent or deferred Cash Fee shall cause the applicable Common Stock
Equivalent or deferred Cash Fee and any rights relating thereto and to be
forfeited.
9.
Administration of Plan.

The Plan shall be administered by the Board. The Board shall have authority to
(i) determine the number of Common Stock Equivalents to be credited to each
Participant; (ii) determine the amount of Cash Fees to be paid to each
Participant; (iii) determine or impose conditions on such Common Stock
Equivalents and deferred Cash Fees under the Plan as it may deem appropriate and
(iv)provide for the forms of awards to be utilized in connection with the Plan.
The Participant shall take whatever additional actions and execute whatever
additional documents the Board may in its reasonable judgment deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Participant pursuant to the express provisions of
the Plan. Notwithstanding the foregoing, the Board may delegate any or all


9

--------------------------------------------------------------------------------




of its powers under the Plan to a committee of the Board, and to the extent of
such delegation, such committee shall have the powers and authority otherwise
applicable with respect to the Board hereunder.
10.
Regulations and Approvals.

(a)
The Board may make such changes to the Plan as may be necessary or appropriate
to comply with the rules and regulations of any government authority or to
obtain tax benefits applicable to deferred equity units.

(b)
Each credit of Common Stock Equivalents (or issuance of Shares in respect
thereof) is subject to the requirement that, if at any time the Board
determines, in its discretion, that the listing, registration or qualification
of Shares issuable pursuant to the Plan is required by any securities exchange
or under any state or federal law, or the consent or approval of any
governmental regulatory body or of the stockholders of the Company is necessary
or desirable as a condition of, or in connection with, the issuance of Common
Stock Equivalents or Shares, no payment shall be made, or Common Stock
Equivalents or Shares issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions in a manner acceptable to the Board.

(c)
In the event that the disposition of stock acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act, and
is not otherwise exempt from such registration, such Shares shall be restricted
against transfer to the extent required under the Securities Act, and the Board
may require any individual receiving Shares pursuant to the Plan, as a condition
precedent to receipt of such Shares, to represent to the Company in writing that
such Shares will be disposed of only if registered for sale under the Securities
Act or if there is an available exemption for such disposition, and may provide
for a legending of such Shares to that effect.

11.
Interpretation and Amendments.

(a)
The Board may make such rules and regulations and establish such procedures for
the administration of the Plan as it deems appropriate. Without limiting the
generality of the foregoing, the Board may (i) determine the extent, if any, to
which Cash Fees or equity awards shall be forfeited (whether or not such
forfeiture is expressly contemplated hereunder); (ii) interpret the Plan,
elections made under the Plan, and the Common Stock Equivalents hereunder, with
such interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law; and (iii) take any other
actions and make any other determinations or decisions that it deems necessary
or



10

--------------------------------------------------------------------------------




appropriate in connection with the Plan or the administration or interpretation
thereof. Unless otherwise expressly provided hereunder, the Board, with respect
to any Participant’s Account, may exercise its discretion hereunder at the time
of such credit or thereafter. In the event of any dispute or disagreement as to
the interpretation of the Plan or of any rule, regulation or procedure, or as to
any question, right or obligation arising from or related to the Plan, the
decision of the Board shall be final and binding upon all persons.
(b)
The Board may amend, alter or terminate the Plan as it shall deem advisable,
except that no amendment, alteration or termination shall be made which would
adversely affect a Participant with respect to deferred Cash Fees or equity
awards previously credited without the Participant’s consent, except for
amendments made to cause the Plan to comply with applicable laws (including,
without limitation, Section 409A of the Code); provided that the Board may not
make any amendment to the Plan that would, if such amendment were not approved
by the holders of the Common Stock, cause the Plan to fail to comply with any
requirement of applicable law or regulation, unless and until the approval of
the holders of such Common Stock is obtained.

12.
Assignment and Alienation; No Funding; Etc.

(a)
Rights or benefits with respect to Cash Fees or equity awards credited to a
Participant’s Account under the Plan (including any related dividend equivalent
rights) shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, charge, garnishment,
execution, or levy of any kind, either voluntary or involuntary, prior to
actually being received by the person entitled to the benefit under the terms of
the Plan; and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, attach, charge or otherwise dispose of any right or benefits
payable hereunder shall be void.

(b)
A Participant may designate in writing, on forms to be prescribed by the Board,
a beneficiary or beneficiaries to receive any payments payable after his or her
death and may amend or revoke such designation at any time. If no beneficiary
designation is in effect at the time of a Participant’s death, payments
hereunder shall be made to the Participant’s estate. If a Participant dies:
(i) with a vested Common Stock Equivalent, such Common Stock Equivalent shall be
settled and Shares or the CSE Value, as applicable, with respect to such Common
Stock Equivalents paid; (ii) any payments deferred pursuant to an election under
Section 4 shall be accelerated and paid; or (iii) any other amounts in the
Participant’s Account then payable to the Participant shall be paid, as soon as



11

--------------------------------------------------------------------------------




practicable (but no later than 90 days) after the date of death to such
Participant’s beneficiary or estate, as applicable.
(c)
Common Stock Equivalents and the Accounts are solely a device for the
measurement and determination of the amounts to be paid to a Participant under
the Plan. Each Participant’s right in the Common Stock Equivalents (including
any related dividend equivalent rights) and the Accounts is limited to the right
to receive payment, if any, as may herein be provided. The Common Stock
Equivalents do not constitute Common Stock and any other credits to a
Participant’s Account hereunder shall not be treated as (or as giving rise to)
property or as a trust fund of any kind; provided, however, that the Company may
establish a mere bookkeeping reserve to meet its obligations hereunder or a
trust or other funding vehicle that would not cause the Plan to be deemed to be
funded for tax purposes. The right of any Participant to receive payments by
virtue of participation in the Plan shall be no greater than the right of any
unsecured general creditor of the Company. Nothing contained in the Plan, and no
action taken pursuant to the provisions of the Plan (including without
limitation Section 4.2(d)), shall create or shall be construed to create a trust
of any kind, or a fiduciary relationship between the Company or its officers or
the Board, on the one hand, and the Participant, the Company or any other person
or entity, on the other. Nothing contained in the Plan shall be construed to
give any Participant any rights with respect to Shares or any ownership interest
in the Company. Without limiting Section 6, no provision of the Plan shall be
interpreted to confer upon any Participant any voting, dividend or derivative or
other similar rights with respect to any Common Stock Equivalent.

(d)
Common Stock distributed hereunder, if any, may, without limitation, be treasury
Shares or authorized but unissued Shares but in each case shall count against
the share limit in the LTIP.

13.
Changes in Capital Structure.

(a)
If (i) the Company or its Subsidiaries shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or its Subsidiaries or a transaction similar thereto, (ii) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization or other similar change in the capital structure of the Company
or its Subsidiaries, or any distribution to holders of Common Stock other than
cash dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Board necessitates action by way of adjusting the terms of the
outstanding Common Stock Equivalents, then the Board may take any such action as
in its judgment shall be necessary



12

--------------------------------------------------------------------------------




to preserve the Participants’ rights in their respective Common Stock
Equivalents substantially proportionate to the rights existing in such Common
Stock Equivalents prior to such event, including, without limitation,
adjustments in the number of Common Stock Equivalents credited, CSE Value,
dividend equivalent rights, and the number and kind of shares to be distributed
in respect of Common Stock Equivalents (as applicable).
(b)
The judgment of the Board with respect to any matter referred to in this
Section 13 shall be conclusive and binding upon each Participant without the
need for any amendment to the Plan.

14.
Notices.

All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Board or mailed to its principal office, addressed to the
attention of the Board; and if to the Participant, shall be delivered personally
or mailed to the Participant at the address appearing in the records of the
Company. Such addresses may be changed at any time by written notice to the
other party given in accordance with this Section 14.
15.
No Rights to Service.

Nothing in the Plan, in amounts credited to a Participant’s Account, or in
Common Stock Equivalents credited pursuant to the Plan shall confer on any
individual any right to continue in the service of the Company or its
Subsidiaries or interfere in any way with the right of the Company or its
Subsidiaries and its stockholders to terminate the individual’s service at any
time.
16.
Exculpation and Indemnification.

The Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, to the maximum extent permitted by law, other than
such liabilities, costs and expenses as may result from the gross negligence,
bad faith, breach of the Company’s Code of Ethics, willful misconduct or
criminal acts of such persons. Notwithstanding the foregoing, a director or
committee member who initiates a claim, action suit or proceeding (collectively
a “Proceeding”) shall not be entitled to indemnification pursuant to this
Section 16 unless such indemnification is approved in advance in writing by the
Company.


13

--------------------------------------------------------------------------------




17.
No Personal Liability.

To the fullest extent permitted by law, no person (including any member of the
Committee or any present or former employee of the Company) shall be personally
liable for any act done or omitted to be done in good faith in the
administration of the Plan.
18.
Successors.

The Plan is binding on all persons entitled to benefits hereunder and their
respective heirs and legal representatives, on the Board and its successor, and
on the Company and its successor, whether by way of merger, consolidation,
purchase or otherwise.
19.
Severability.

If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, and the Plan shall be enforced as if the invalid provisions had never been
set forth herein
20.
Headings.

The headings contained in this Plan are for reference purposes only and shall
not affect the meaning or interpretation of this Plan.
21.
Governing Law.

This Plan shall be governed by and construed in accordance with the laws of the
state of New York without regard to any principles of conflicts of law which
could cause the application of the laws of any jurisdiction other than the state
of New York. Except as otherwise specifically provided herein, each Participant
(as a condition of participation in the Plan) and the Company each hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York (or, if subject matter jurisdiction
in that court is not available, in any state court located within the Borough of
Manhattan, New York) over any dispute arising out of or relating to the Plan.
The Participants and the Company each hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of or relating to the Plan.
22.
Gender and Number.

Words denoting the masculine gender includes the feminine gender, and the
singular shall include the plural and the plural shall include the singular
wherever required by the context.


14

--------------------------------------------------------------------------------




23.
Section 409A of the Code.

Notwithstanding any provision of the Plan to the contrary, it is intended that
the provisions of this Plan comply with or be exempt from Section 409A of the
Code, and all provisions of this Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan or any other plan maintained by
the Company (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any Affiliate shall have any obligation to indemnify
or otherwise hold such Participant (or any beneficiary) harmless from any or all
of such taxes or penalties. With respect to any Award that is considered
“deferred compensation” subject to Section 409A of the Code, references in the
Plan to “termination of employment” (and substantially similar phrases) shall
mean “separation from service” within the meaning of Section 409A of the Code.
For purposes of Section 409A of the Code, each of the payments that may be made
in respect of any Award granted under the Plan is designated as a separate
payment. To the extent a Participant would otherwise be entitled to any payment
or benefit under this Plan (i) which constitutes a “deferral of compensation”
which would be due or payable on account of the Participant’s “separation from
service” (within the meaning of Section 409A of the Code and as determined by
the Committee), (ii) that is subject to Section 409A of the Code and (iii) if
paid during the six (6) months beginning on the date of termination of the
Participant’s employment would be subject to the Section 409A additional tax
because the Participant is a “specified employee” (within the meaning of Section
409A of the Code and as determined by the Committee), then if a six month delay
is required to avoid the Section 409A additional tax the payment or benefit will
be paid or provided to the Participant on the first day following the six (6)
month anniversary of the Participant’s termination of employment or, if earlier,
upon his death.


15